DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 1-3, 9-15, 17-19, 25-30, 32-34, 41, 42, 46-48, and 51-56 are pending. Claims 1-3, 9-15, 46-48, and 51-53 are withdrawn. Claims 4-8, 16, 20-24, 31, 35-40, 43-45, 49, and 50 are cancelled. New claims 54-56 and amendments to claims 1-3, 12, 17, 18, 27, 46, and 51 filed on 08/13/2021 are acknowledged. 

The previous rejection of claims 17-19, 25-30, 32-34, 41, and 42 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Specification

An abstract including the main features of the independent claims should be added to the specification.

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 17-19, 25-30, 32-34, 41, 42, and 54-56 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claims 17 and 54, while there is written description support for cathodic catalysts selected from the group consisting of Fe, Ru, Mo, Cu, Pd, Ti, Ce and La as well as their alloys with other metals and semimetals, optionally including an oxide or a sulfide of the metal, a metal complex consisting of two metals bridged by sulfides, PEDOT, and doped carbon materials (see paragraphs 0061-0067), there appears to be no written description support for a cathodic working electrode comprising materials other than those listed above. 
Claims 18, 19, 25-30, 32-34, 41, 42, 55, and 56 are also rejected, because they depend from one of the rejected claims 17 and 54.

Claims 17-19, 25-30, 32-34, 41, 42, and 54-56 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a nanostructured Fe catalyst (see paragraphs 0105 and 0106 of the specification), does not reasonably provide enablement for nanostructured catalyst comprising materials other than Fe.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claims 17 and 54 encompasses all nanostructured catalysts suitable for electrochemical reduction of dinitrogen to ammonia with at least one dimension in the range of 1 nm to 1000 nm. The specification discloses sufficient information for one of ordinary skill in the art to make nanostructured Fe catalysts (see paragraphs 0105 and 0106 of the specification). However, the specification does not provide direction on how to make other nanostructured catalysts comprising materials other than Fe. At 
Further, the art of making nanostructured catalysts suitable for reduction of dinitrogen is considered to be unpredictable. 
A study of the method for preparation of nanostructured Fe catalyst described in paragraphs 0105 and 016 of the specification shows that the teachings for preparing the nanostructured Fe catalyst would not enable one of ordinary skill in the art to figure out how to prepare nanostructured catalysts made of other materials without undue experimentation. There are a large number of parameters, reactants, steps. For example, the preparation of a nanostructured Fe catalyst requires precursors like FeSO4, NaOH, and citric acid in specific concentrations in an aqueous solution, suitable for use in the present invention, cycling the potential in a specific voltage range, a specific voltage increment rate, a specific number of cycles, and then there is question of deciding if metal oxides would be formed, if they are to be formed, and if they are to be formed, what %age of the metal oxides would optimize catalytic activity. 
The prior art cited by the applicants in Appendices A, B, and C of their communication dated 08/13/2021 also does not show that the art of preparing nanostructured catalysts suitable for electrochemical conversion of dinitrogen to ammonia is predictable.  
	Thus the teachings regarding preparing the nanostructured Fe catalyst would not enable one of ordinary skill in the art to figure out how to prepare nanostructured catalysts made of other materials without undue experimentation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 26-28, 33, 34, 41, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev).

cathodic working electrode wherein the liquid salt is formed by a combination of: (i) a pyrrolidinium cation (reads on C4H8NR2) (see paragraphs 0012 and 0044); and (ii) an anion selected from the group consisting of BF4- (reads on (RO)xBF4-x and R'xBF4-x), CF3(CF2)7SO3 (reads on R'S03), R’CO2, CH3CO2 (reads on R'C02), and PF6- (reads on R'xPF6-x), and wherein each R' group is independently linear, branched, or cyclic and comprises from 1 to 18 carbon atoms, optionally partially or completely fluorinated (see paragraphs 0012 and 0044).  

However, Yoo does not explicitly disclose the requirement of claim 18 that the liquid salt is formed by a combination of: (i) a cation selected from the group consisting of C4mpyr, P6,6,6,14, and [[P(C2Rn)41P(C2Rf}4 where R is a perfluoralkyl moiety; and (ii) an anion selected from the group consisting of (C2F5}3PF3 JeFAPI, NfO, PFO, FSI, NTf2, B(otfe)4, and CF3COO. Yoo also does not explicitly teach that the liquid salt is selected from the group consisting of [P6,6,6,14][eFAP], [C4mpyr][eFAP], [P6,6,6,14 ][F9C4SO3], [P6,6,6,14 ][PFO], [C4mpyr][perfluorobutanesulfonate], and [C4mpyr] [PFO].

Ignatev teaches synthesis of new-generation ionic liquids having tris(perfluoroalkyl)trifluorophosphate (FAP) anions (see Abstract). Ignatev further teaches that such FAP-ionic liquids show excellent hydrolytic stability, low viscosity, and high thermal and electrochemical stability (see Abstract). Ignatev further teaches that 6,6,6,14][eFAP]) has a high electrochemical window of 6.3 V, and 1-Butyl-1-methylpyrrolidinium FAP (same as[C4mpyr][eFAP]) has a high electrochemical window of 6.6 V (see Table 3 on page 1153).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method for electrochemical synthesis of ammonia as taught by Yoo with a reasonable expectation of success and with predictable results by performing the electrochemical synthesis using one of the new-generation ionic liquids such as trihexyl(tetradecyl)phosphonium FAP (same as [P6,6,6,14][eFAP]) or 1-Butyl-1-methylpyrrolidinium FAP (same as[C4mpyr][eFAP]) . The person with ordinary skill in the art would have been motivated to make this modification, because Ignatev teaches that the advantage of the modification would be an ionic liquid having a high electrochemical window excellent hydrolytic stability, low viscosity, and high thermal stability, and the factual data provided by Ignatev about hydrolytic stability, thermal stability, electrochemical stability, viscosity, and conductivity in Tables 1-5 would have facilitated shortlisting of ionic liquids, particularly those ionic liquids having high electrochemical stability like trihexyl(tetradecyl)phosphonium FAP (same as [P6,6,6,14][eFAP]) or 1-Butyl-1-methylpyrrolidinium FAP (same as[C4mpyr][eFAP]) (see Abstract and Tables 1-5). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to then perform routine experimentation to determine the most suitable ionic liquid. "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)).



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by modifying the heater taught by Yoo to achieve the claimed temperature range. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claim 27, Yoo further discloses that nitrogen gas may be injected to the nitrogen supply unit 50 at a pressure in a range of about 1 bar to about 20 bars (see Fig. 1 and paragraph 0034), implicitly teaching pressurizing means.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by modifying the pressurizing means taught by Yoo to achieve the claimed pressure range. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 28, Yoo further discloses a power device adapted to pass an intermittent current between the cathodic working electrode and the counter electrode (see paragraphs 0009, 0033, 0040, and 0042).



	  
Regarding claim 34, Yoo teaches that the nanostructured electrocatalyst is adjacent an outer surface of the cathodic working electrode (see Fig. 3 and paragraph 0037) and this would reasonably expected to createPage 7 of 14Application No. 16/075,562Application Filing Date: August 3, 2018 Docket No. SMO18303PCTUSa gas/electrolyte/metal three phase boundary region where electrolysis principally takes place. 

Regarding claim 41, Yoo teaches that water may be supplied from the outside through a water supplier, where water is a source of hydrogen for ammonia synthesis (see paragraph 0045). (reads on molecular liquid). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above-modified cell with a reasonable expectation of success and with predictable results by determining a suitable percentage of water by routine experimentation. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 55 and 56, Yoo discloses that the nanostructured catalyst comprises iron or ruthenium (see paragraph 0016). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent application publication no. 2016/0194767 (hereinafter called Mulder).

Yoo in view of Ignatev does not explicitly teach a cell assembly formed by stacking in series two or more cells.  

Mulder teaches a cell assembly formed by stacking in series two or more cells (see paragraph 0067).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by forming a cell assembly by stacking in series two or more cells as taught by Mulder. The selection of a known material based on its . 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent application publication no. 2016/0083853 (hereinafter called Botte).

Yoo further discloses that since the ionic liquid does not have water, nitrogen gas is supplied after being saturated with vapor, and hydrogen produced during dissociation of water vapor is used for ammonia synthesis (see paragraph 0045). However, Yoo in view of Ignatev does not explicitly teach a humidifier for humidifying the dinitrogen gas, and the cell further adapted to pass the humidified dinitrogen gas in a stream over the cathodic working electrode.  

Botte teaches using a humidifier to provide a sufficient degree of humidity to the nitrogen containing gas, because water is a reactant consumed in the reduction reaction of nitrogen to form ammonia (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by adding a humidifier and adapting the cell to pass the humidified dinitrogen gas in a stream over the cathodic working electrode as taught by Botte. The person with ordinary skill in the art would have been motivated to make this modification, because both Yoo and Botte teach that water is a reactant consumed in the .
. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent application publication no. 2006/0049063 (hereinafter called Murphy).

Yoo in view of Ignatev does not explicitly teach that the electrolyte comprises a membrane chosen from a polymer electrolyte, gelled ionic liquid electrolyte, or porous separator.  

Murphy teaches that the electrolyte solution may be held within a polymer matrix or a gel (both read on a membrane) (see paragraphs 0035 and 0036). 

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by having the electrolyte comprise a membrane chosen from a polymer electrolyte or a gelled ionic liquid electrolyte as taught by Murphy. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent no. 2,500,008 (hereinafter called Richardson).

Yoo in view of Ignatev does not explicitly teach including an ultrasonic source for applying energy of ultrasonic frequency to the electrolyte.  

Richardson teaches a process for producing ammonia by catalytic synthesis, in which the reaction is promoted by subjecting the gases to be reacted in the presence of a catalyst to vibrations at ultrasonic frequency which serves to separate the synthesized ammonia from the catalyst and to bring fresh gas molecules in contact therewith, thus promoting the reaction (see column 1, lines 1-7 and 40-58).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by adding an ultrasonic source for applying energy of ultrasonic frequency to the electrolyte as taught by Richardson. The person with ordinary skill in the art would have been motivated to make this modification, because Richardson teaches that subjecting the gases to be reacted in the presence of a catalyst to vibrations at ultrasonic frequency serves to separate the synthesized ammonia from the catalyst and to bring fresh gas molecules in contact therewith, thus promoting the reaction (see column 1, lines 1-7 and 40-58).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of international patent application publication no. WO 2016/178590 (hereinafter called Pardal), and US patent application publication no. 2016/0118198 (hereinafter called Okuno).

Yoo in view of Ignatev does not explicitly teach that the electrolyte further comprises a molecular liquid chosen from dimethyl sulfoxide, tetraglyme and other oligo- and poly-ethers, glutaronitrile and other high boiling point nitriles, and trifluorotoluene present in the liquid salt medium at a level between 90 vole % and 0.1 vole %.

Pardal teaches that in an electrochemical process for reduction of carbon dioxide to carbon monoxide (see Abstract). Pardal teaches using an electrolyte comprising an ionic liquid and an organic solvent additive like dimethyl sulfoxide present in a concentration of less than 20% weight (see the paragraph spanning pages 10 and 11). 

Okuno teaches that when an ionic liquid contains an organic solvent, the viscosity of the ionic liquid is reduced (see paragraph 0076).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by with a reasonable expectation of success and with predictable results by having the electrolyte also comprise dimethyl sulfoxide present in a concentration at a concentration around the range of less than 20% weight taught by Pardal. The person with ordinary skill in the art would have been motivated to make this modification, because Okuno teaches that when an ionic liquid contains an organic solvent, the viscosity of the ionic liquid is reduced (see paragraph 0076). Further, it has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 17 under 35 USC 112 (a) for lack of written description, Applicants assert in the paragraphs spanning pages 14 and 15 of their communication dated 08/13/2021 that the subject application provides sufficient detail for one of ordinary skill in the art, and the written description requirement has been met with both actual and constructive reduction to practice. Applicants' arguments are not persuasive, because while there is written description support for cathodic catalysts selected from the group consisting of Fe, Ru, Mo, Cu, Pd, Ti, Ce and La as well as their alloys with other metals and semimetals, optionally including an oxide or a sulfide of the metal, a metal complex consisting of two metals bridged by sulfides, PEDOT, and doped carbon materials (see paragraphs 0061-0067), there appears to be no written description support for a cathodic working electrode comprising materials other than those listed above.

Regarding the rejection of claim 17 under 35 USC 112 (a) for lack of enablement, Applicants assert in the paragraphs spanning pages 15 and 16 of their communication dated 08/13/2021 that iron and ruthenium nanostructured catalysts are used in exemplary embodiments as shown in Examples 1 and 15, and a range of other suitable nanostructured catalysts are also known as shown in the attached Exhibits A, B,Page 15 of 23 Application No. 16/075,562 Application Filing Date: August 3, 2018Docket No. POF18303PCTUSand C. Thus, Applicant submits that one of ordinary skill in the art is thus enabled to apply a wide range of nanostructured catalysts in the invention, including those demonstrated in the subject application and others known to be suitable for electrochemical nitrogen reduction to ammonia, and thus the claims are enabled. Applicants' arguments are not persuasive, because of the detailed analysis of all the Wands factor described above. For example, the prior art cited by the applicants in Appendices A, B, and C of their communication dated 08/13/2021 does not show that the art of preparing nanostructured catalysts suitable for electrochemical conversion of dinitrogen to ammonia is predictable. The Fe nanocatalyst preparation method described by the applicants in paragraphs 0105 and 0106 clearly shows that there are a large number of parameters, reactants, steps, for example, the selection of precursors like FeSO4, NaOH, and citric acid, suitable concentrations of the precursors, suitable voltage range, suitable voltage increment rate, suitable number of cycles, deciding if metal oxides would be beneficial or not, and if beneficial then what %age of the metal oxides would optimize catalytic activity. There are possibly tens of thousands of combinations of different parameter, reactants, process steps, and then evaluating the performance of each of these combinations for electrochemical conversion of nitrogen to ammonia. It is evident that the amount of experimentation required would be undue. Thus the full scope of the claim as recited is not enabled. However, a narrower claim limited to use of Fe nanostructured catalyst appears to be enabled.

Regarding the rejection of claim 17 under 35 USC 103, Applicants assert in the paragraph spanning pages 18 and 19 of their communication dated 08/13/2021 that Yoo provides no direction as to which of many possible choices is likely to be successful, and Applicant has established the failure of some of the combinations of Yoo. Applicants' arguments are not persuasive, because this deficiency of Yoo is made up by the teachings of Ignatev. It has been held by the courts that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the rejection of claim 17 under 35 USC 103, Applicants further argue in the paragraph spanning pages 19 and 20 of their communication that there is no data or teaching in Ignatev which would lead one to the cations claimed in claim 17 instead of imidazolium, and there is no motivation to diverge from Yoo's Application Filing Date: August 3, 2018Docket No. POF18303PCTUSpreference for imidazolium-based ionic liquid electrolytes or from Yoo's overall preference for aqueous electrolytes. Further, the Office asserts that, based on Ignatev, one would be motivated to use phosphonium or pyrrolidinium based ionic liquids because Ignatev teaches favorable properties, such as hydrolytic stability, low viscosity, and high thermal stability (Office action, page 10). These features would provide no motivation to select the particular compositions claimed. Table 3 of Ignatev indicates that tetrabutylammonium FAP has the highest electrochemical window; thus, based on Ignatev, one of ordinary skill in the art would not select the claimed phosphonium or pyrrolidinium based ionic liquids unless one was improperly relying on Applicant's specification. Applicants' arguments are not persuasive, because Yoo only teaches in paragraph 0044 that when the ionic liquid includes an imidazolium-based cation and an anion including nitrile, a nitrogen solubility of the ionic liquid may be high, but does not teach that all ionic liquids containing imidazolium-based cations would have a higher nitrogen solubility. Although Yoo teaches that one specific property (nitrogen solubility) is better for one specific ionic liquid, it is logically erroneous to conclude that Yoo had Application Filing Date: August 3, 2018Docket No. POF18303PCTUSpreference for all imidazolium-based ionic liquid electrolytes for all properties suitable for use in Yoo’s process. Ignatev teaches that many other properties are important in deciding suitability for use in an electrochemical synthesis process, for example, hydrolytic stability, thermal stability, electrochemical window, and melting point. Ignatev does not explicitly teach which ionic liquid would be particularly suitable for electrochemical conversion of nitrogen to ammonia. However, the factual data provided by Ignatev about hydrolytic stability, thermal 

Regarding the rejection of claim 17 under 35 USC 103, Applicants further argue on page 20, 4th paragraph, of their communication that there is no teaching or suggestion in Ignatev of ionic liquids that would be suitable in electrochemical nitrogen reduction reactions; that is, Ignatev does not provide any guidance that would lead one to the claimed invention.  Applicants' arguments are not persuasive, because the factual data provided by Ignatev about hydrolytic stability, thermal stability, electrochemical stability, viscosity, and conductivity in Tables 1-5 would facilitate shortlisting of ionic liquids having the best combination of various properties like hydrolytic stability, thermal stability, electrochemical stability, viscosity, and conductivity. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Yoo by performing routine experimentation on various short-listed ionic liquids to evaluate their performance in the electrochemical synthesis process of Yoo.

Regarding the rejection of claim 17 under 35 USC 103, Applicants further argue on page 20, 5th paragraph, of their communication that in Comparative Example 18 of the subject application, Applicant investigated a nitrogen reduction reaction in the ionic liquid [EMIM][eFAP], i.e., [ethyl methyl imidazolium] [tris(perfluoroethyl) trifluorophosphate], which is described as one of the 
most favored ionic liquids in Ignatev (see, e.g., Tables 2 and 5). As seen in the comparative examples, this imidazolium-based ionic liquid decomposes under nitrogen reduction conditions in the presence of the Fe-based nanostructured catalyst. Therefore, while the eFAP ionic liquids of Ignatev may have a "very broad electrochemical window" as measured under the generic test conditions used in Ignatev, Applicant has demonstrated that this specific ionic liquids does not generally have good electrochemical stability when used in a cell according to claim 17. Applicants' arguments are not persuasive, because the data provided in Tables 1-5 of Ignatev regarding various properties of ionic liquids would have facilitated short-listing of ionic liquids and then it would have been obvious to a person having ordinary skill in the art to evaluate the suitability of the short-listed ionic liquids in the process of Yoo by routine experimentation. "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 7supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795